In a habeas corpus proceeding, relator appeals from a purported judgment of the Supreme Court, Dutchess County, which the notice of appeal states was entered October 4, 1971. No judgment was entered and the appeal was apparently taken from a decision of that court rendered the same day. Appeal dismissed, without costs. No appeal lies from a decision. However, we have considered appellant’s contentions and, if the appeal were properly before us, we would affirm. Hopkins, Acting P. J., Munder, Martuscello, Gullota and Christ, JJ., concur.